   Case 3:19-cr-30003-PKH Document 1             Filed 05/08/19 Page 1 of 7 PageID #: 1

                                                                                   US DISTRICT COURT
                                                                                 WESTERN DIST ARKANSAS
                                                                                         Fll..ED
                       IN THE UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF ARKANSAS                                 MAYO 8 2019
                                HARRISON DIVISION                                DOUGLASRYOUNG,Clerk
                                                                                  By
                                                                                           Deputy Clerk
UNITED STATES OF AMERICA                           )

vs.
                                                   )
                                                   )
                                                          Case No.     3 :/C/ CT_3()Q03-(X) 1-()2 J
                                                   )      21 U.S.C.    § 841(a)(l )
ZACHERYLEEMANNING; -00(               )                   21 U.S.C.    § 841(b)( l )(A)(viii)
NATHANRONCOLLINS; - ·o o ~            )                   21 U.S.C.    § 841(b)(l)(B)(viii)
ROBERT LEROY BLACK; ,.--          003              )      21 U.S .C.   § 846
CHAMPAYNE LAMAR MANNING;               /oci )             18 U.S .C.   §2
JERRY DON "JD" RICHARDSON; -()OS- )                       18 U.S.C.    § 924(c)(l)(A)
LOUIS MARCIL III a/k/a "Caveman";         COp )
CHRISTY LYNN REYNOLDS; - Q                 7)
MALIA ANNE McEANEY; .- 0            bi      )
SYDNEY LYNN MARTIN; - (;()           1      )
AMANDA MARIE WALL; -- O[ rt)          )
SAMANTHA MARIE FITZPATRICK;           -Dl ( )
SHERRIE "SHEY" DENISE SNELLING -Q[ 2)
a/k/a Sherrie Denise Glover;          )
MICHAEL ALLAN BARNETT; -(0 (              3        )
JAMES ANDREW "ANDY" DAVIDSON;         -0 l
                                    (J_,
JESSICACHELSEASTARKEY;            - Ol~
                                      ~
CRISTEN SHILLINGS _          o l lp                )
a/k/a Cristen Currey Morris;          )
HAILEY DANIELLE DOSS-TRIPLETT;              -Ol7
STEVEN RAY KOLLIN;           -   0 \, i            )
DARIANNICOLEBRITTAIN; -             0 l9           )
BRAYDEN THOMAS CORNELIUS; - Q2D)
LINDSEY BROOKE JOHNSON _             O~            )
a/k/a Lindsey Brooke Campbell              l       )
a/k/a Lindsey Brooke Thomason         )

                                          COUNT ONE

       Beginning on or about an unknown date, but at least as early as May 1, 2018, and

continuing to on or about April 8, 2019, in the Western District of Arkansas, Harrison Division,

and elsewhere, the defendants, ZACHERY LEE MANNING, NATHAN RON COLLINS,



          Case 6:19-mj-02059-DPR Document 1 Filed 07/12/19 Page 1 of 7
  Case 3:19-cr-30003-PKH Document 1                Filed 05/08/19 Page 2 of 7 PageID #: 2



ROBERT LEROY BLACK, CHAMPAYNE LAMAR MANNING, JERRY DON "JD"

RICHARDSON, LOUIS MARCIL III a/k/a "Caveman," CHRISTY LYNN REYNOLDS,

MALIA ANNE McEANEY, SYDNEY LYNN MARTIN, AMANDA MARIE WALL,

SAMANTHA MARIE FITZPATRICK, SHERRIE "SHEY" DENISE SNELLING,

MICHAEL ALLAN BARNETT, JAMES ANDREW "ANDY" DAVIDSON, JESSICA

CHELSEA STARKEY, CRISTEN SHILLINGS, HAYLEY DANIELLE DOSS-TRIPLETT,

STEVEN RAY KOLLIN, DARIAN NICOLE BRITTAIN, BRAYDEN THOMAS

CORNELIUS, LINDSEY BROOKE JOHNSON, and others known and unknown to the Grand

Jury, did knowingly and intentionally combine, conspire, confederate and agree with each other,

and with others known and unknown to the Grand Jury to distribute a mixture or substance that

contained a detectible amount of methamphetamine, a Schedule II controlled substance, in

violation of Title 21, United States Code,§ 841(a)(l) and Title 21, United States Code,§ 846.

                                        COUNT TWO

       On or about August 20, 2018 in the Western District of Arkansas, Harrison Division, the

defendant, NATHAN RON COLLINS, knowingly and intentionally distributed more than fifty

(50) grams of methamphetamine, a Schedule II controlled substance, in violation of Title 21,

United States Code,§ 841(a)(l) and Title 21, United States Code,§ 841(b)(l)(A)(viii).

                                       COUNT THREE

       On or about August 28, 2018 in the Western District of Arkansas, Harrison Division, the

defendant, NATHAN RON COLLINS, knowingly and intentionally distributed more than fifty

(50) grams of methamphetamine, a Schedule II controlled substance, in violation of Title 21,

United States Code,§ 841(a)(l) and Title 21, United States Code,§ 841(b)(l)(A)(viii).




                                               2

          Case 6:19-mj-02059-DPR Document 1 Filed 07/12/19 Page 2 of 7
   Case 3:19-cr-30003-PKH Document 1                 Filed 05/08/19 Page 3 of 7 PageID #: 3



                                         COUNT FOUR

       On or about September 19, 2018 in the Western District of Arkansas, Harrison Division,

the defendant, NATHAN RON COLLINS, knowingly and intentionally distributed more than

fifty (50) grams of methamphetamine, a Schedule II controlled substance, in violation of Title 21 ,

United States Code, § 841(a)(l) and Title 21, United States Code, § 841(b)(l)(A)(viii).

                                          COUNT FIVE

       On or about September 28, 2018 in the Western District of Arkansas, Harrison Division,

the defendant, ROBERT LEROY BLACK, knowingly and intentionally distributed more than

fifty (50) grams of methamphetamine, a Schedule II controlled substance, in violation of Title 21 ,

United States Code, § 841(a)(l) and Title 21 , United States Code,§ 841(b)(l)(A)(viii).

                                           COUNT SIX

       On or about October 3, 2018, in the Western District of Arkansas, Harrison Division, the

defendants, ZACHERY LEE MANNING and CHAMPAYNE LAMAR MANNING, aided

and abetted by each other and others known and unknown to the grand jury, knowingly and

intentionally distributed a mixture or substance containing a detectible amount of

methamphetamine, a Schedule II controlled substance, in violation of Title 21 , United States Code,

§ 841(a)(l), and Title 18 United States Code§ 2.

                                         COUNTSEVEN

       On or about October 10, 2018 in the Western District of Arkansas, Harrison Division, the

defendant, ROBERT LEROY BLACK, knowingly and intentionally distributed more than fifty

(50) of a mixture or substance containing a detectible amount of methamphetamine, a Schedule II

controlled substance, in violation of Title 21 , United States Code,§ 841(a)(l) and Title 21 , United

States Code, § 841(b)(l)(B)(viii).



                                                 3

          Case 6:19-mj-02059-DPR Document 1 Filed 07/12/19 Page 3 of 7
   Case 3:19-cr-30003-PKH Document 1                  Filed 05/08/19 Page 4 of 7 PageID #: 4



                                         COUNT EIGHT

       On or about October 31 , 2018 in the Western District of Arkansas, Harrison Division, the

defendant, ZACHERY LEE MANNING, knowingly and intentionally distributed a mixture or
                      '

substance containing a detectible amount of methamphetamine, a Schedule II controlled substance,

in violation of Title 21, United States Code, § 841(a)(l).

                                          COUNT NINE

       On or about the morning hours of November 19, 2018 in the Western District of Arkansas,

Harrison Division, the defendant, ZACHERY LEE MANNING, knowingly and intentionally

distributed a mixture or substance containing a detectible amount of methamphetamine, a Schedule

II controlled substance, in violation of Title 21 , United States Code, § 841(a)(l).

                                           COUNT TEN

       On or about the evening hours of November 19, 2018 in the Western District of Arkansas,

Harrison Division, the defendant, ZACHERY LEE MANNING, knowingly and intentionally

distributed a mixture or substance containing a detectible amount of methamphetamine, a Schedule

II controlled substance, in violation of Title 21, United States Code, § 841(a)(l).

                                        COUNT ELEVEN

       On or about November 29, 2018 in the Western District of Arkansas, Harrison Division,

the defendant, ZACHERY LEE MANNING, knowingly and intentionally distributed more than

fifty (50) grams of a mixture or substance containing a detectible amount of methamphetamine, a

Schedule II controlled substance, in violation of Title 21 , United States Code,§ 841(a)(l) and

Title 21, United States Code, § 841(b)(l)(B)(viii).




                                                  4

          Case 6:19-mj-02059-DPR Document 1 Filed 07/12/19 Page 4 of 7
   Case 3:19-cr-30003-PKH Document 1                 Filed 05/08/19 Page 5 of 7 PageID #: 5



                                       COUNT TWELVE

        On or about March 3, 2019, in the Western District of Arkansas, Harrison Division, the

defendants, STEVEN RAY KOLLIN and DARIAN NICOLE BRITTAIN did knowingly

possess with intent to distribute a controlled substance, namely, a mixture or substance containing

a detectible amount of methamphetamine, a Schedule II controlled substance, in violation of Title

21 U.S.C. § 841(a)(l).

                                     COUNT THIRTEEN

        On or about March 7, 2019, in the Western District of Arkansas, Harrison Division, the

defendant, JERRY DON "JD" RICHARDSON did knowingly possess with intent to distribute

a controlled substance, namely, a mixture or substance containing a detectible amount of

methamphetamine, a Schedule II controlled substance, in violation of Title 21 United States Code,

§ 841(a)(l).

                                     COUNT FOURTEEN

        On or about March 13, 2019, in the Western District of Arkansas, Harrison Division, the

defendant, ZACHERY LEE MANNING, did knowingly possess with intent to distribute a

controlled substance, namely, a mixture or substance containing a detectible amount of

methamphetamine, a Schedule II controlled substance, in violation of Title 21 United States Code,

§ 841 (a)(l).

                                       COUNT FIFTEEN

        On or about March 13 , 2019, in the Western District of Arkansas, Fayetteville Division,

the defendant, ZACHERY LEE MANNING, did knowingly possess a firearm, in furtherance of

a drug trafficking crime for which he may be prosecuted in a court of the United States, that is,

conspiracy to distribute a mixture or substance containing a detectible amount of



                                                 5

           Case 6:19-mj-02059-DPR Document 1 Filed 07/12/19 Page 5 of 7
   Case 3:19-cr-30003-PKH Document 1                  Filed 05/08/19 Page 6 of 7 PageID #: 6



methamphetamine, in violation of Title 21 U.S.C. § 841(a)(l) and 846, which is the offense

described in Count One; in violation of Title 18, United States Code, Section 924(c)(l)(A) .



                   NOTICE OF INTENT TO SEEK CRIMINAL FORFEITURE

       The allegations contained in Counts One through Fifteen of this Indictment are hereby re-

alleged and incorporated by reference for the purpose of alleging forfeitures pursuant to Title 21,

United States Code, Section 853 .

       Pursuant to Title 21, United States Code, Section 853 , upon conviction of an offense in

violation of Title 21, United States Code, Sections 841 , 846, and 856 the defendants, ZACHERY

LEE MANNING, NATHAN RON COLLINS, ROBERT LEROY BLACK, CHAMPAYNE

LAMAR MANNING, JERRY DON "JD" RICHARDSON, LOUIS MARCIL III a/k/a

"Caveman," CHRISTY LYNN REYNOLDS, MALIA ANNE McEANEY, SYDNEY LYNN

MARTIN, AMANDA MARIE WALL, SAMANTHA MARIE FITZPATRICK, SHERRIE

"SHEY" DENISE SNELLING,                MICHAEL ALLAN BARNETT, JAMES ANDREW

"ANDY" DAVIDSON, JESSICA CHELSEA STARKEY, CRISTEN SHILLINGS,

HAYLEY DANIELLE DOSS-TRIPLETT, STEVEN RAY KOLLIN, DARIAN NICOLE

BRITTAIN, BRAYDEN THOMAS CORNELIUS, LINDSEY BROOKE JOHNSON, shall

forfeit to the United States of America any property constituting, or derived from, any proceeds

obtained, directly or indirectly, as the result of such offense[ s] and any property used, or intended

to be used, in any manner or part, to commit, or to facilitate the commission of, the offense(s).

The property to be forfeited includes, but is not limited to, the following:

           a. A money judgment; and

           b. $14,733 seized from Lindsey Brooke Johnson on March 15, 2019;



                                                  6

           Case 6:19-mj-02059-DPR Document 1 Filed 07/12/19 Page 6 of 7
   Case 3:19-cr-30003-PKH Document 1                      Filed 05/08/19 Page 7 of 7 PageID #: 7



               c. Springfield XDS .45 caliber pistol, serial # SP0044052;

               d. SigSauer model SP2340 pistol, serial # 371051940;

               e. Smith & Wesson AR-15 style rifle, serial# 11185855;

               f.   Marlin .22 caliber rifle, without serial number;

               g. SKS rifle, serial # 96621682;

               h. 12 gauge shotgun, unknown make/model, serial# 12415983;

               1.   Inhara 10-gauge shotgun, without serial number;

        Moreover, if any property subject to forfeiture, as a result of any act or omission by the

defendant:

        (a) Cannot be located upon the exercise of due diligence;

        (b) Has been transferred or sold to, or deposited with a third party;

        (c) Has been placed beyond the jurisdiction of the court;

        (d) Has been substantially diminished in value; or

        (e) Has been commingled with other property which cannot be subdivided without

               difficulty;

the United States of America shall be entitled to forfeiture of substitute property pursuant to Title

21, United States Code, Section 853(p).

A true bill.                                       DUANE (DAK) KEES
                                                   UNITED STATES ATTORNE


Isl Grand Jury Foreperson
Foreperson                                         By: Brandon arter
                                                   Assistant United States Attorney
                                                   Ark. Bar Number 2005241
                                                   414 Parker Avenue
                                                   Ft. Smith, AR 72902
                                                   Phone: (479) 494-4075
                                                   Email: brandon.t.carter@usdoj .gov


                                                      7

             Case 6:19-mj-02059-DPR Document 1 Filed 07/12/19 Page 7 of 7
